OPINION — AG — THE BOARD OF CONTROL OF A COUNTY HOSPITAL AND NOT THE MEDICAL STAFF HAS THE AUTHORITY TO DETERMINE THE PARTICULAR POLICY SAID HOSPITAL WILL ADOPT. THIS APPLIES TO THE DETERMINATION OF WHETHER THE HOSPITAL WILL EMPLOY A FULLTIME REGISTERED ANESTHETIST NURSE OR WHETHER THE INDIVIDUAL DOCTORS SHALL MAKE THEIR OWN ARRANGEMENTS REGARDING AN ANESTHETIST. HOWEVER, SINCE THIS DECISION OR POLICY DEALS WITH A HIGHLY TECHNICAL FIELD, THE BOARD OF CONTROL SHOULD CONSIDER THE VIEWS OR RECOMMENDATIONS OF THE MEDICAL STAFF OR THE EXECUTIVE COMMITTEE OF THE MEDICAL STAFF. CITE: 19 Ohio St. 1963 Supp., 792 [19-792], 19 Ohio St. 1963 Supp., 789 [19-789], 19 Ohio St. 1963 Supp., 790.1 [19-790.1] (LEE COOK)